Resubmit HLD-010                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 15-2748
                                        ___________

                            IN RE: LONNIE SPELLMAN,
                                             Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                       (Related to D.C. Civil No. 4-10-cv-02334)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                December 2, 2015
          Before: MCKEE, Chief Judge, GARTH and BARRY, Circuit Judges

                               (Opinion filed: March 8, 2016)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Petitioner Lonnie Spellman, a Pennsylvania prisoner, filed a petition for a writ of

mandamus on July 22, 2015. See Fed. R. App. P. 21. He stated that the District Court

had failed to act on his outstanding motion for injunctive relief related to his civil rights

complaint alleging unlawful exposure to second-hand smoke. Spellman requested, inter

alia, that we grant him injunctive relief and order placement in a single cell and a medical


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
examination. On October 15, 2015, we directed the Respondents and invited the District

Court to respond to Spellman’s petition. The District Court reopened Spellman’s case on

October 19, and then entered a memorandum and order on October 30, addressing

pending matters in Spellman’s case, including his request for a temporary restraining

order or preliminary injunction.

       Because the District Court has reopened Spellman’s case and addressed the

pending motions, his mandamus petition must be dismissed as moot to the extent it was

predicated on the District Court’s failure to exercise jurisdiction. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). To the extent that

Spellman also asked this Court to grant him substantive relief related to his pending

action, we deny that request, as it would properly be asserted before the District Court

and then raised on appeal, if necessary. See In re Chambers Dev. Co., Inc., 148 F.3d 214,

226 (3d Cir. 1998) (explaining that mandamus is an appellate power “different in kind

from an appeal” and thus “not a substitute for appeal”).

       Accordingly, for the reasons given, we will dismiss the petition for a writ of

mandamus in part and deny it in part.




                                             2